

EXHIBIT 10.3
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment unde r Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.
 
 
CONFIDENTIAL

 


EXECUTION COPY







--------------------------------------------------------------------------------







$35,000,000


 
CREDIT AGREEMENT
 
between
 
US AIRWAYS, INC.,
as Borrower,
 
and
 
REPUBLIC AIRWAYS HOLDINGS INC.,
as Lender
 
Dated as of October 20, 2008
 




 




 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
 
 

 
TABLE OF CONTENTS

 
 

 

SECTION 1. DEFINITIONS       1.1 Defined Terms   1.2 Other Definitional
Provisions         SECTION 2. AMOUNT AND TERMS OF COMMITMENT         2.1
Loans 
  2.2 Procedure for Borrowing   2.3 Repayment of Loans   2.4 Optional
Prepayments   2.5 Interest Rates and Payment Dates   2.6 Computation of Interest
and Fees   2.7 Payments         SECTION 3. REPRESENTATIONS AND WARRANTIES      
  3.1 Existence: Compliance with Law   3.2 Power: Authorization: Enforceable
Obligations   3.3 Financial Statements   3.4
Litigation
  3.5 Disclosure   3.6 [*]   3.7 Liquidity Conditions         SECTION 4.
CONDITIONS PRECEDENT         4.1 Conditions to Initial Term Loan   4.2
Conditions to Delayed Draw Term Loan   4.3 Conditions to Each Extension of
Credit         SECTION 5. AFFIRMATIVE COVENANTS         5.1 Financial
Statements: Other Information   5.2 Maintenance of Existence: Compliance with
Law   5.3 Further Assurances   5.4 [*]   5.5 Use of Proceeds         SECTION 6.
EVENTS OF DEFAULT         SECTION 7. MISCELLANEOUS         7.1 Amendments and
Waivers   7.2 Notices   7.3 No Waiver: Cumulative Remedies   7.4 Successors and
Assigns: Participations and Assignments   7.5 Counterparts   7.6 Severability  
7.7 Integration   7.8 Governing Law   7.9 Submission to Jurisdiction: Waivers  
7.10 Acknowledgements   7.11 Confidentiality   7.12 Waiver of Jury Trial  

 
 
* Confidential
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL




 
EXHIBITS:
 

 

A Form of Guaranty B-1 Form of Initial Term Loan Note B-2 Form of Delayed Draw
Term Loan Note

 
 
      


 
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL


CREDIT AGREEMENT (this “Agreement”), dated as of October 20, 2008, between US
AIRWAYS, INC., a Delaware corporation (the “Borrower”), and REPUBLIC AIRWAYS
HOLDINGS INC. (the “Lender”).
 
The parties hereto hereby agree as follows:
 
SECTION 1. DEFINITIONS
 
1.1 Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“Agreement”:  as defined in the preamble hereto.
 
“Assignee”:  as defined in Section 7.4.
 
“AWA”:  America West Airlines, Inc., a Delaware corporation.
 
“Barclays Financing”: the America West Co-Branded Card Agreement, dated January
25, 2005, between US Airways and Barclays as amended, restated, supplemented or
modified from time to time.
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing”:  (a) the incurrence of the Initial Term Loan on the Closing Date,
and (b) the incurrence of the Delayed Draw Term Loan on or prior to the Delayed
Draw Deadline.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“[*]”: [*].
 
“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied and the Initial Term Loan has been funded,
which date is October 20, 2008.
 
“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Delayed Draw Deadline”: 5:00 P.M. New York time on March 31, 2009.
 
“Delayed Draw Funding Date”:  the date on which the Delayed Draw Term Loan is
made to the Borrower hereunder, which date shall be on or prior, but no earlier
than March 1, 2009, to the Delayed Draw Deadline.
 
“Delayed Draw Term Loan”:  as defined in Section 2.1(b).
 
“Delayed Draw Term Loan Commitment”:  the obligation of the Lender to make the
Delayed Draw Term Loan to the Borrower in a principal amount not to exceed
$25,000,000.
 
 
* Confidential

--------------------------------------------------------------------------------


“Delayed Draw Term Loan Note”:  a promissory note in the form of Exhibit B-2, as
it may be amended, supplemented or otherwise modified from time to time.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Event of Default”:  any of the events specified in Section 6, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.
 
“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Group”:  US Airways Group, Inc., a Delaware corporation.
 
“Guaranty”:  the Guaranty to be executed and delivered by Group in favor of the
Lender, substantially in the form of Exhibit A (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time).
 
“Initial Term Loan”:  as defined in Section 2.1.
 
“Initial Term Loan Commitment”:  the obligation of Lender to make the Initial
Term Loan to the Borrower in a principal amount equal to $10,000,000.
 
“Initial Term Loan Note”:  a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented or otherwise modified from time to time.
 
“Interest Payment Date”:  (i) for the Initial Term Loan, the Interest Payment
Dates shall be as follows: January 31, 2009, April 30, 2009, July 31, 2009, and
October 31, 2009 (and in the event the Delayed Draw Term Loan is funded, the
Interest Payment Dates with respect to the Initial Term Loan shall also include
January 31, 2010, April 30, 2010, October 31, 2010, January 31, 2011, April 30,
2011, July 31, 2011 and October 31, 2011); and (ii) for the Delayed Draw Term
Loan, the Interest Payment Dates shall be as follows: July 31, 2009, October 31,
2009, January 31, 2010, April 30, 2010, October 31, 2010, January 31, 2011,
April 30, 2011, July 31, 2011 and October 31, 2011.
 
“Juniper Financing”:  the America West Co-Branded Card Agreement, dated January
25, 2005, between AWA and Juniper Bank, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time , including
pursuant to the Assignment and First Amendment to the America West Co-Branded
Card Agreement, dated as of August 8, 2005, among AWA, Group and Juniper Bank.
 
“Lender”:  as defined in the preamble hereto.
 
“LIBOR Rate”:  the London interbank offered rate, rounded upward, if necessary,
to the nearest 1/100 of 1%, equal to the offered rate for deposits in Dollars
for a three-month period, which is determined to be the British Bankers Interest
Settlement Rate, as published by Reuters (for delivery on the first day of such
period) or any successor service for the purpose of displaying London interbank
offered rates of major banks as of 11:00 A.M. (London time),  determined as of
the Closing Date and as of the last Business Day of each January, April, July
and October thereafter.
 
“Loan”:  any of the Initial Term Loan or the Delayed Draw Term Loan made or
maintained by the Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Guaranty, the Notes, the [*] and any
amendment, waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”:  Group and the Borrower.
 
“Material Adverse Effect”:  a material adverse effect on the business, assets,
liabilities, operations, condition (financial or otherwise), operating results
or projections of Group and its Subsidiaries taken as a whole.
 
“Maturity Date”:  (x) October 31, 2009, or (y) if the Delayed Draw Funding Date
occurs, October 31, 2011.
 
“Notes”:  the Initial Term Loan Note and the Delayed Draw Term Loan Note.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or Group, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
or Group to the Lender, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Lender that are required to be paid by the Borrower or Group
pursuant hereto) or otherwise.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“[*]”: [*].
 
“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“[*]”:  as defined in Section 4.1(b).
 
* Confidential

--------------------------------------------------------------------------------


“[*]”: [*].
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Group, the Borrower or any of its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, capital stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements shall, unless otherwise specified, be deemed to refer to such
agreements amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section and Exhibit references
are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
SECTION 2. AMOUNT AND TERMS OF COMMITMENT
 
2.1 Loans.
 
(a) Subject to the terms and conditions hereof, the Lender agrees to make a term
loan (an “Initial Term Loan”) to the Borrower on the Closing Date in an amount
not to exceed the Initial Term Loan Commitment.
 
(b) Subject to the terms and conditions hereof, the Lender agrees to make a term
loan (a “Delayed Draw Term Loan”) to the Borrower on or prior to the Delayed
Draw Deadline in an amount not to exceed the Delayed Draw Term Loan Commitment.
 
2.2 Procedure for Borrowing.  The Borrower shall give the Lender notice of each
Borrowing (which notice must be received by the Lender prior to at least two
Business Days prior to each Borrowing).  Such notice shall specify (i) the
aggregate principal amount of Loans to be made, and (ii) the date of the
Borrowing (which shall be a Business Day).  Not later than 12:00 Noon, New York
City time, on the date specified in the applicable notice, the Lender shall make
the amount of the Loan available to the Borrower in immediately available funds
in an account designated by the Borrower.
 
2.3 Repayment of Loans.
 
(a) The Borrower agrees to repay to the Lender, on the Maturity Date, all then
outstanding Loans.  In the event the Delayed Draw Finding Date occurs, the
Borrower shall repay the aggregate outstanding principal amount of the Loans in
installments on the dates and in amounts equal to the following percentages of
the Loans outstanding on the Delayed Draw Funding Date (after the incurrence of
the Delayed Draw Term Loans) (each, a “Principal Installment”), in accordance
with the following schedule (provided that the Principal Installments set forth
below shall be reduced in connection with any voluntary prepayments of the Loans
in accordance with Section 2.4):
 
Payment Date
Principal Installment
January 31, 2010
[*]%
April 30, 2010
[*]%
July 31, 2010
[*]%
October 31, 2010
[*]%
January 31, 2011
[*]%
April 30, 2011
[*]%
July 31, 2011
[*]%
Maturity Date
[*]%

 
2.4 Optional Prepayments.  The Borrower may, at any time and from time to time,
prepay the Loans, in whole or in part, without premium or penalty, upon notice
delivered to the Lender no later than one Business Day prior thereto, which
notice shall specify the date and amount of prepayment.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid.  Partial prepayments of Loans shall be in an aggregate principal amount
of $500,000 or a whole multiple thereof.
 
2.5 Interest Rates and Payment Dates.
 
(a) Each Loan shall bear interest at a rate per annum equal to the sum of the
LIBOR Rate plus [*] basis points per annum, which rate shall be measured and
adjusted (if required) quarterly.
 
* Confidential

--------------------------------------------------------------------------------

(b) Upon the occurrence and continuation of an Event of Default, any amount then
due hereunder shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable to the Loans pursuant to the foregoing provisions
of this Section plus [*] basis points per annum, in each case, from such date
until such amount is paid in full (after as well as before judgment).
 
(c) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (b) of this Section shall be
payable from time to time on demand.
 
2.6 Computation of Interest and Fees.  Interest payable pursuant hereto shall be
calculated on the basis of a 365- or 366-day year (as applicable) for the actual
days elapsed.
 
2.7 Payments.
 
(a) Each optional prepayment by the Borrower on account of principal of and
interest on the Loans shall be applied to the remaining scheduled principal
payments in inverse order of maturity.  Amounts prepaid on account of the Loans
may not be reborrowed.
 
(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest or otherwise, shall be made without
setoff or counterclaim and shall be made prior to 2:00 p.m. New York City time,
on the due date thereof to the Lender, for the account of the Lender, in Dollars
and in immediately available funds.  If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding sentence, interest thereon shall be
payable at the then applicable rate during such extension.  All such payments
shall be made to the Lender at such account as the Lender may designate to the
Borrower from time to time.
 
(c) Any and all payments by the Borrower to or for the account of the Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding, in the case of the Lender, taxes imposed on or
measured by its overall net income, and franchise taxes imposed on it (in lieu
of net income taxes), by the jurisdiction (or any political subdivision thereof)
under the Laws of which the Lender is organized or is otherwise a resident or
doing business (other than a jurisdiction in which such Person is deemed to be
doing business solely as a result of entering into, or performing its
obligations under, any Loan Document) (all non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Lender, then, (i) the sum payable shall be
increased as necessary so that after making all required deductions with respect
to Taxes (including deductions applicable to additional sums payable under this
Section), the Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the Lender
the original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is satisfactory to the Lender;  provided however, if the Lender is
not a corporation (or an entity treated as a corporation for U.S. federal income
tax purposes) or that is created or organized under the laws of a jurisdiction
other than the United States, any State thereof or the District of Columbia (a
“U.S. Lender” ) and an amount payable under the preceding clause (i) exceeds the
amount that would have been payable by the Borrower if such lender were a U.S.
Lender, then the Borrower shall not be required to pay such excess amount to the
Lender.
 
(d) Each Assignee (as defined in Section 7.4) organized under the laws of a
jurisdiction outside the United States on the date of an assignment and from
time to time thereafter (i) as reasonably requested in writing by the Borrower
or (ii) not less than 30 days prior to the date on which any Internal Revenue
Service form previously provided shall expire or no longer be valid shall
provide the Borrower with two properly completed Internal Revenue Service Forms
W-8BEN, W-8ECI or other applicable form prescribed by the Internal Revenue
Service, certifying as to such Lender’s status regarding United States
withholding tax on payments pursuant to the Loan Documents.  For the avoidance
of doubt, any Taxes resulting from the failure of an Assignee to provide a form
pursuant to this Section 2.7(d) shall be excluded from Taxes.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
To induce the Lender to enter into this Agreement and to make the Loans, the
Borrower hereby represents and warrants to the Lender that:
 
3.1 Existence; Compliance with Law.  Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) except as would not reasonably be expected to have a Material
Adverse Effect, has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, and (c) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
3.2 Power; Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the Acquisition and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the other Loan Documents, except (x) to the extent that the
failure to obtain such Governmental Approvals, consents, authorizations, filings
and notices would not reasonably be expected to have a Material Adverse Effect,
and (y) Governmental Approvals, consents, authorizations, filings and notices
that have been obtained or made and are in full force and effect.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party that
is a party thereto.  This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
3.3 Financial Statements.
 
(a) The audited financial statements of Group and its Subsidiaries dated
December 31, 2007 (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, and (ii) fairly present in all material
respects the financial condition of Group and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby.
 
(b) The unaudited consolidated financial statements of Group and its
Subsidiaries dated June 30, 2008, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, and (ii) fairly present in all
material respects the financial condition of Group and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
 
3.4 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Group, the Borrower or any of the Borrower’s Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.  There are no
actions, suits or proceedings pending that challenge the validity of any Loan
Document or the applicability or enforceability of any Loan Document which seek
to void, avoid, limit, or otherwise adversely affect any payment made pursuant
thereto.
 
3.5 Disclosure.  No information contained in this Agreement, any of the other
Loan Documents, any financial statements or other written reports from time to
time prepared by either Loan Party and delivered hereunder or any written
statement prepared by or on behalf of either Loan Party and furnished to the
Lender pursuant to the terms of this Agreement or any other Loan Document
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made.
 
3.6 [*].
 
3.7 Liquidity Conditions.  The conditions precedents set forth in Section 4.1(d)
and Section 4.1(e) have been met as of the Closing Date.
 
*Confidential

--------------------------------------------------------------------------------


SECTION 4. CONDITIONS PRECEDENT
 
4.1 Conditions to Initial Term Loan.  The agreement of the Lender to make the
Initial Term Loan is subject to the satisfaction, prior to or concurrently with
the making of such Initial Term Loan on the Closing Date, of the following
conditions precedent:
 
(a) Credit Agreement; Guaranty.  The Lender shall have received (i) this
Agreement, executed and delivered by the Lender and the Borrower, and (ii) the
Guaranty, executed and delivered by the Lender and Group, and (iii) an Initial
Term Loan Note executed and delivered by the Borrower.
 
(b) [*].
 
(c) Board Approval.  Each Loan Party shall have obtained approval of the Loan,
Loan Documents and related transactions from their respective Boards of
Directors.
 
* Confidential

--------------------------------------------------------------------------------


(d) Minimum Funding Amount.  The Borrower must have received (in the aggregate)
not less than $600,000,000 (the “Minimum Funding Amount”) in the form of funding
and payment deferrals from external sources and Financing Commitments (as
defined below), of which not less than $500,000,000 shall be funds actually
received as of the Closing Date or committed payment deferrals, in each case
from external sources (including proceeds from equity issuances) since August
14, 2008.  “Financing Commitments” means additional commitments for financing
(which commitments may be in the form of deferrals for purchase price
obligations, services and engineering and/or commitments to provide financing on
assets) and which commitments may be subject to internal approvals and other
customary conditions (including, without limitation, documentation, diligence,
appraisal and financing conditions).
 
(e) Adjusted Unrestricted Cash.  The Borrower shall, after giving effect to (a)
the funding of the Initial Term Loan and the receipt of proceeds (and payment
deferrals) from the contemporaneous or prior fundings (or payment deferrals)
described above and (b) the proceeds of Financing Commitments (including any
payment deferrals) to be funded (or received) after the Closing Date, have
Adjusted Unrestricted Cash of not less than $2,097,000,000.  “Adjusted
Unrestricted Cash” means, as of any date of determination, the sum of (i) all
unrestricted cash on hand, (ii) the Financing Commitments and (iii) all cash
posted as collateral by the Borrower in respect of its fuel hedges.
 
(f) [*].
 
4.2 Condition to Delayed Draw Term Loan.. The agreement of the Lender to make
the Delayed Draw Term Loan is subject to the satisfaction, prior to or
concurrently with the making of such Delayed Draw Term Loan on the Delayed Draw
Funding Date, of the following conditions precedent:
 
(a) Delayed Draw Term Loan Note.  The Lender shall have received a Delayed Draw
Term Loan Note executed and delivered by the Borrower.
 
(b) [*].
 
4.3 Conditions to Each Extension of Credit.  The agreement of the Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
(c) No Change.  Since the Closing Date, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.
 
Each Borrowing hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 4.3 have been satisfied.
 
SECTION 5. AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as any Loan or other amount is owing to
the Lender hereunder, the Borrower shall:
 
5.1 Financial Statements; Other Information.  Furnish or make available to the
Lender, promptly upon their filing, copies of (A) all financial statements,
reports, notices and proxy statements sent or made available generally by Group
to its security holders and (B) all regular, periodic and current reports
(including all Form 8-K reports) and all registration statements and
prospectuses, if any, filed by Group with any securities exchange or with the
SEC or any Governmental Authority or private regulatory authority; provided that
in lieu of delivering a hard copy of any such document, the Borrower may
transmit an electronic copy of such document, provided, further, that to the
extent any such document is included in materials otherwise filed with the SEC,
such document shall be deemed to have been delivered on the date of the
applicable filing.
 
5.2 Maintenance of Existence; Compliance with Law.  (a) (i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Requirements of Law except to the extent
that failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) comply with all Governmental
Approvals except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.
 
5.3 Further Assurances.  Promptly upon request by the Lender do, execute and
acknowledge any and all such further acts, deeds, certificates, assurances and
other instruments as the Lender may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents.
 
5.4 [*].
 
5.5 Use of Proceeds.  Use the proceeds of the Loan for general corporate
purposes and to pay ordinary operating costs and expenses of the Loan Parties.
 
SECTION 6. EVENTS OF DEFAULT
 
6.1 Events of Default
 
.  If any of the following events shall occur and be continuing:
 
(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within 5 days after any such interest or other amount becomes due in
accordance with the terms hereof; or
 
(b) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) of this Section), and such default shall continue
unremedied for a period of 30 days after notice to the Borrower from the Lender;
or
 
* Confidential

--------------------------------------------------------------------------------


(c) (i) any Loan Party shall commence any case, proceeding or other action
(1) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (2) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above that (a) results in the entry of an order for relief or
any such adjudication or appointment or (b) remains undismissed, undischarged or
unbonded for a period of 90 days; or (iii) there shall be commenced against any
Loan Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Loan Party shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
 
(d) the guarantee contained in Section 1.1 of the Guaranty shall cease, for any
reason, to be in full force and effect; or
 
(e) [*]; or
 
(f) [*]; or
 
(g) any Loan Party (i) fails to make when due (after giving effect to applicable
cure or grace periods, and whether as primary obligor or as guarantor or other
surety) payments in respect of rents, principal, interest or premium or other
payments, if any, in respect of indebtedness (other than indebtedness under the
Barclays Financing and the Juniper Financing) and such failure relates to
indebtedness which has a principal amount that equals or exceeds $25,000,000 or
(ii) fails to duly observe, perform or comply with any agreement or any term or
condition of any instrument, if such failure, either individually or in the
aggregate, shall have resulted in the acceleration of, or entitles any person to
accelerate, the payment of indebtedness (other than the Barclays Financing and
the Juniper Financing) owed by such Loan Party which, together with all other
accelerated indebtedness and indebtedness that is entitled to be accelerated,
has a principal amount that equals or exceeds $25,000,000;  provided that the
failure by a Loan Party to make one or more payments that are attributable to
and relate solely to return conditions under aircraft leases shall not
constitute an Event of Default under this Section 6.1(g) so long as any of the
Loan Parties are, in good faith, disputing the amount of such payments; or
 
(h) there is entered against any Loan Party (i) one or more final judgments or
orders for the payment of money in an aggregate amount in excess of $25,000,000
and which are not covered by insurance (treating any deductibles, self-insurance
(except to the extent reinsured) or retention as not so covered) or (ii) one or
more non-monetary judgments or orders that could reasonably be expected to have
a Material Adverse Effect shall have been entered against a Loan Party and, in
each case, shall remain undischarged or unstayed, by reason of a pending appeal
or otherwise, for a period in excess of 60 days; or
 
(i) any representation, warranty, certification or statement of fact made by or
on behalf of the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made; or
 
(j) the Borrower fails to satisfy the covenant contained in Section 5.4 of this
Agreement.
 
then, and in any such event, (a) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (c) above with respect to the Borrower,
automatically the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable, and (b) if such event is any other Event of Default, the Lender
may, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable.  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.
 
* Confidential

--------------------------------------------------------------------------------


SECTION 7. MISCELLANEOUS
 
7.1 Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 7.1.  The Lender and each Loan
Party to the relevant Loan Document may, from time to time, enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lender or of the Loan
Parties hereunder or thereunder.  In the case of any waiver, the Loan Parties
and the Lender shall be restored to their former position and rights hereunder
and under the other Loan Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.
 
7.2 Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows, or to such other address as may be hereafter notified by
the respective parties hereto:
 
Borrower:
US Airways, Inc.
111 W. Rio Salado Pkwy.
Tempe, AZ 85281
Attention: General Counsel
Telecopy: (480) 693-5932
Telephone: (480) 693-2860
 
Lender:
Republic Airways Holdings Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
Telecopy: (317) 484-4547
Telephone: (317) 484-6047



7.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
7.4 Successors and Assigns; Participations and Assignments.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) Lender may not assign to one or more assignees, other
than an Affiliate (each, an “Assignee”), all or a portion of its rights and
obligations under this Agreement unless Lender has provided notice to the
Borrower at least 10 days prior to the date of the proposed
assignment;  provided that such Assignee shall comply in all material respects
with Section 2.7(d).
 
7.5 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (including e-mail) shall be effective
as delivery of a manually executed counterpart hereof.  A set of the copies of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Lender.
 
7.6 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
7.7 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower and the Lender with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
7.8 Governing Law.  This agreement and the rights and obligations of the parties
under this agreement shall be governed by, and construed and interpreted in
accordance with, the law of the state of New York, without regard to its
conflict of laws principles.
 
7.9 Submission To Jurisdiction; Waivers.  Each of the Borrower and the Lender
hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at its
address set forth in Section 7.2 or at such other address of which the Lender
shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
7.10 Acknowledgements.  The Borrower hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents; and
 
(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby between the
Borrower and the Lender.
 
7.11 Confidentiality.  The Lender agrees to keep confidential all non-public
information provided to it by any Loan Party pursuant to or in connection with
this Agreement; provided that nothing herein shall prevent the Lender from
disclosing any such information (a) to any affiliate of the Lender, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Assignee, (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates,
(d) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, or (e) that has
been publicly disclosed.
 
7.12 Waiver of Jury Trial.  The Borrower and the Lender hereby irrevocably and
unconditionally waive trial by jury in any legal action or proceeding relating
to this Agreement or any other Loan Document and for any counterclaim therein.
 
7.13 Indemnity.  The Borrower shall indemnify and hold harmless the Lender and
its respective affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including reasonably
attorneys’ fees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the enforcement of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Loan or the use or proposed use of
the proceeds therefrom, or (c) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the negligence or willful
misconduct of such Indemnitee.
 
[Signatures Follow]

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 

  US AIRWAYS, INC.,     as Borrower  
 
By:
/s/ Thomas T. Weir       Name: Thomas T. Weir        Title: Vice President and
Treasurer           

 
 
 

  REPUBLIC AIRWAYS HOLDINGS INC.,     as Lender  
 
By:
/s/ Robert H. Cooper       Name: Robert H. Cooper        Title: Executive Vice
President and Chief Financial Officer           

 
 

 


 
 
 

--------------------------------------------------------------------------------

 

